PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Brogdon et al.
Application No. 15/400,096
Filed: 6 Jan 2017
Patent No. 11,028,177 
Issued: 8 Jun 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. N2067-700140



This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed October 8, 2021, requesting that the patent term adjustment determination for the above-identified patent be changed from 405 days to 636 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On June 8, 2021, the instant application issued as Patent No. 11,028,177 with a patent term adjustment of 405 days.  The Office determined a patent term adjustment of 405 days based upon 198 days of “A” delay plus 405 days of “B” delay, reduced by 198 days of Applicant delay.  The instant application for patent term adjustment was timely filed with a two month extension of time.  The assessment of “B ” delay is not in dispute. At issue is the assessment of “A” delay and Applicant delay.
  
Discussion

Patentee asserts that the Office should have been assessed an additional 135 days of “A” delay pursuant to 37 CFR 1.702(a)(2). Applicant filed a Response to Restriction Requirement on January 22, 2019, in response to an Office action mailed September 20, 2018, and was properly assessed 33 days of Applicant delay under 37 CFR 1.704(b). However, the Office did not mail a response until October 4, 2019. Accordingly, Patentee’s argument has been found to be persuasive – 135 days of “A” delay should have been assessed.

In addition, Patentee argues that he should not have been assessed Applicant delay of 41 days under 37 CFR 1.704(c)(8), for the filing of an Information Disclosure Statements (IDSs) on                  

November 4, 2020, subsequent to the Request for Continued Examination filed               September 24, 2020.

37 CFR 1.704(d)(1) states:

A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

(ii) Is a communication that was issued by a patent office in a counterpart foreign or international application or by the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement.
	
A review of the IDS filed on November 4, 2020 reveals that it contained a 37 CFR 1.704(d) statement.  In light of 37 CFR 1.704(d)(1)(ii), Patentee’s argument has been considered and found to be persuasive.  As such, no Applicant delay should have been assessed for this IDS.

Lastly, Patentee argues that he was improperly assessed 55 days of Applicant delay under 37 CFR 1.704(c)(10) on April 15, 2021, the date he paid the issue fee. A review of the application reveals that Applicant only paid the issue fee and filed a transmittal form on April 15, 2021. As such, no Applicant delay should have been assessed.

Overall PTA Calculation
Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X
	
USPTO’s Calculation:				
	                         
333 + 405 + 0 – 0 – 102 (33+69) = 636

Conclusion

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by six hundred thirty-six (636) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enc:  draft Certificate of Correction 




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,028,177
		DATED            :  June 8, 2021   
		INVENTOR(S) :  Brogdon et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 405 days.

      Delete the phrase “by 405 days” and insert – by 636 days--